Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 35 are allowed over the prior art.
However, the Double Patenting Rejections are maintained and repeated below for Applicants’ convenience.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438,164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention 

Claims 1 - 35 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 - 35 of Patent No. 10.715,667. There are mainly just small word or phrase differences. Some limitations that have been deleted in the independent claims that show up in some dependent claims.

Claims 1 - 35 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 - 27 of Patent No. 10.404,860. One of the main differences between the instant limitations and the patent is that the instant application speaks to a variable representing a customer journey while the patent speaks to a dependent variable representing a customer journey. A variable whether a dependent variable or not is a variable and such a small change in language would have been obvious to one of ordinary skill in the art.

Claims 1 - 35 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 - 25 of U.S. Patent No. 10,270,912.


variable whether a dependent variable or not is a variable and such a small change in language would have been obvious to one of ordinary skill in the art.

Claims 1 - 35 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 - 25 of U.S. Patent No. 10,142,475. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than the claims of the patent.
One of the main differences between the instant limitations and the patent is that the instant application speaks to a variable representing a customer journey while the patent speaks to a dependent variable representing a customer journey. A variable whether a dependent variable or not is a variable and such a small change in language would have been obvious to one of ordinary skill in the art.

Claims 1 - 35 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 -19 of U.S. Patent No. 9,674,362. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than the claims of the patent.


the art. Both the patent and instant application claim similar subject matter such
as customer journey scores, determining whether to intervene based on the customer journey score, subjective date, objective data, metrics, predictive model, interaction points and etc. Also, note at least claim 9 (web content) of the instant application.

Claims 1 - 35 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 - 27 of U.S. Patent No. 9,986,094. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than the claims of the patent. The instant application uses only small obvious word changes from those in the patent. In addition, one of the main differences between the instant limitations and the patent is that the instant application speaks to a variable representing a customer journey while the patent speaks to a dependent variable representing a customer journey. A variable whether a dependent variable or not is a variable and such a small change in language would have been obvious to one of ordinary skill in the art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Deane whose telephone number is 571 -272-7484. The examiner can normally be reached on Monday - FRIDAY from 9:00 A.M. to 5:00 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on 571 -272-7488. The official fax phone number for the organization where this application or proceeding is assigned
is 571-273-8300. However, unofficial faxes can be direct to the examiners computer at 571 273 - 7484.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.


13Feb2021
/WILLIAM J DEANE JR/Primary Examiner, Art Unit 2652